 

 

Case 5:19-cv-00086-SLP__Document 1-2 Filed 01/30/19 Page 1 of 4

FILED

MARIE HIRST COURT CLERK
wx CANADIAN COUNTY, OKLAHOMA =:

    

 

 

CASE ASSIGNED TO:
pemmon — gupGEAUL HESSE =

Defendants.

AUG: 1 8 2018

LE aE ee OF ORT DIAN COUNTY

945121% TU (OLE ye

b JOHN CALVIN BEASLEY ) _ . DEPUTY Lo

Plaintiff, |
Vv. Case No. Cy BXO Ate

1.) SWIFT TRANSPORTATION CO. OF )
ARIZONA, INC. )
2.) IBRAHIM MAMO, )
3.) MOHAVE TRANSPORTATION )
INSURANCE COMPANY, )
)
)

Plaintiff, John Calvin Beasley, and for his causes of action against the Defendants, Swift
Transportation Co. of Arizona, Inc., Ibrahim Mamo, and Mohave Transportation Insurance

Company, hereby alleges and states as follows:

 

1. Plaintiff is a resident of Canadian County, State of Oklahoma.
2. Defendant, Swift Transportation Co. of Arizona, Inc. [hereinafter “Swift”], is a foreign
corporation, that regularly conducts business in the State of Oklahoma.
3. Defendant, Ibrahim Mamo, is a resident of that State of Kentucky.
4, Defendant, Mohave Transportation Insurance Company, is a foreign corporation, that
regularly conducts business in the State of Oklahoma.
5. The alleged collision occurred in Canadian County, State of Oklahoma.
FIRST CAUSE OF ACTION: NEGLIGENCE
6. That on or about December 1, 2017, at or near the intersection of West Reno Avenue and

South Morgan Road, City of Oklahoma City, Canadian County, State of Oklahoma, Defendant,

a

     
Case 5:19-cv-00086-SLP Document 1-2 Filed 01/30/19 Page 2 of 4

[brahim Mamo, negligently and carelessly operated a semi-tractor and trailer owned by Defendant,
Swift, causing a collision with the vehicle operated by Plaintiff, John Calvin Beasley.
7. That as a direct and proximate result of the negligence of the Defendant, Ibrahim Mamo, the
Plaintiff, John Calvin Beasley, has sustained serious and permanent bodily injuries; has incurred and
will incur future medical expenses; has incurred and will occur future loss of wages and loss of
earning capacity; has suffered tremendous physical and mental pain and suffering; and has incurred
property damages all in an amount in excess of $75,000.00.
SECOND CAUSE OF ACTION: RESPONDEAT SUPERIOR/VICARIOUS LIABILITY

For his second claim, Plaintiff re-alleges and incorporates by reference the foregoing
paragraphs and states:
8. At all relevant times mentioned, Defendant, Ibrahim Mamo, was an employee, joint
venture and/or agent of Defendant, Swift, and was acting within the course and scope of his
employment and/or on behalf of Defendant, Swift.

7. That Defendant, Swift, is a corporation which regularly transacts business in the State
of Oklahoma.

8. That Defendant, Swift, is responsible for the negligent actions of Defendant, Ibrahim
Mamo, during the scope of his employment.

9. That as a direct and proximate result of the negligence of the Defendants, the Plaintiff,
Jobn Calvin Beasley, has sustained serious and permanent bodily injuries; has incurred and will
incur future medical expenses; has incurred and will occur future loss of wages and loss of earning
capacity; has suffered tremendous physical and mental pain and suffering; and has incurred property

damages all in an amount in excess of $75,000.00.
Case 5:19-cv-00086-SLP Document 1-2 Filed 01/30/19 Page 3 of 4

THIRD CAUSE OF ACTION: DIRECT ACTION AGAINST MOTOR CARRIER INSURER

For his third claim, Plaintiff re-alleges and incorporates by reference the foregoing
paragraphs and states:
9. At all times relevant hereto the Defendant, Ibrahim Mamo, was operating a commercial
motor vehicle covered by a commercial liability insurance policy written by the Defendant,
Mohave Transportation Insurance Company.
10. That a direct action against Defendant, Mohave Transportation Insurance Company, is
authorized under Oklahoma law pursuant to 47 O.S. §230.30,
Il. That Defendant, Mohave Transportation Insurance Company, is liable for the negligent
actions of Defendants.
12. That as a direct and proximate result of the negligence of the Defendants, the Plaintiff,
John Calvin Beasley, has sustained serious and permanent bodily injuries; has incurred, and will
incur future medical expenses; has incurred and will occur future loss of wages and loss of earning
capacity; has suffered tremendous physical and mental pain and suffering; and has incurred property
damages all in an amount in excess of $75,000.00.

FOURTH CAUSE OF ACTION: PUNITIVE DAMAGES

For his fourth claim, Plaintiff re-alleges and incorporates by reference the foregoing
paragraphs and states:
13. Due to Defendants’ reckless disregard for the rights of others and their gross negligence,
Plaintiff is entitled to punitive damages.

WHEREFORE, Plaintiff, John Calvin Beasley, prays for judgment against the Defendants,

Swift Transportation Co. of Arizona, Inc., Ibrahim Mamo, and Mohave Transportation Insurance

 
Case 5:19-cv-00086-SLP Document 1-2 Filed 01/30/19 Page 4of 4

@

Company, in an amount in excess of $75,000.00, plus interest set at the statutory level, for costs of

this action, and for any such other and further relief that this Court may deem just and proper.

ATTORNEY’S LIEN CLAIMED

FOSHEE & YAFFE

As
M. Blake Yaffe, OBA #9940
D. Eliot Yaffe, OBA#19723
S. Alex Yaffe, OBA #21063
Eric J. Cavett, OBA#22098
P.O. Box 890420
Oklahoma City, OK 73189
Telephone: (405) 632-6668
Facsimile: (405) 632-3036
ay@fylaw.com
ejc@fylaw.com
Attorneys for Plaintiff
